Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Means for processing”, “Means for tracking”, “Means for managing power consumption” in claim 18.
Means for processing is equivalent to processing circuitry
Means for tracking is equivalent to tracking circuitry
Means for managing power consumption is equivalent to power management circuitry

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suryanarayanan et al [20150378412], in view of Shaw et al [20170192476] , further in view of Gendler [20200310509]  

As to Claim 1,
Suryanarayanan et al [20150378412] teaches A data processing apparatus comprising:
 	processing circuitry to process an event stream comprising one or more high power events; tracking circuitry to track the one or more high power events [0123: “The allocation tracking logic 1608 can detect, at an input of the OOO 1604, any instance of one or more instructions identified as a "high power instruction," e.g., the instruction may result in high power consumption during execution of the instruction” and 0162: “instances of high power instructions are counted (detected at decision diamond 1904) and high power events are counted (e.g., including a count of instruction high power events from a monitor of power usage for each N-cycle window ”] ; and
 	power management circuitry to manage power consumption [0162: “If it is decided that the voltage guardband is to be changed, continuing to block 1928 a request is sent to a power control unit  (PCU) to change the voltage guardband. Advancing to decision diamond 1930, if an indication of a change in guardband voltage is received from the PCU (e.g., at the state control logic), moving to block 1932 a change in state is effected (e.g., from .alpha. to .beta., from .beta. to .gamma., etc.); otherwise, the change in state is delayed until the indication of voltage change is received from the PCU ”] , 	wherein the power management circuitry is adapted to control an extent to which execution by the processing circuitry of the high power events is restricted [0123: “Throttling the flow of instructions may serve to reduce the risk of voltage droop associated with high power consumption in the core 1602.sub.0. ” and 0126: “ In some embodiments the reactive memory instruction tracking logic 1616 may send an indication to the watchdog tracking logic 1618 of each memory instruction high power event and the watchdog tracking logic 1618 can maintain a count of memory instruction high power events.”- throttling of the certain level by counting the instruction number is an extent of restriction. Further see 0135: “if a high-power .mu.op is detected, the .mu.op allocation tracking logic 1714 sends an indication to the OOO 1715 to throttle execution of instructions, e.g., reduce throughput of instructions for execution (e.g., by periodically halting flow for one cycle, or by halting and restarting execution, or by another throttling technique”- adapted to control the high power operation instruction] 

But do not explicitly teach controlling high power events, as compared to non-high power events. 
However, Shaw et al [20170192476] teaches controlling high power events, as compared to non-high power everts [0062: “instructions 434 can be intentionally delayed in buffer 434 to prevent high current instructions from being passed through to storage section 402, and thus enable charge reservoir 414 to be replenished”- preventing the high current instruction only.  and 0058: “In some accesses to a mass storage section (e.g., HDD 302) can be suspended or delayed in the event charge reservoir 314 becomes too depleted for an expected or actual high current operation ” and 0106: “if the power falls below a certain threshold during high power events, the controller 904 may issue a busy signal between the data storage 902 and the communication I/F 906 in order to pause any high power event ”- any high power event means only and all high power events are paused or stopped until the power becomes sufficient. And 0032: “a signal can be activated indicating that a power source of the charge reservoir is low. In response to the activated signal, the electronic device, e.g., a storage device, can suspend high current operations until the charge reservoir is replenished”- high current is suspended but not lower current events. 0038: “In operation, mass storage 110 can have events with different current draws, including higher current events and lower current events. ”- Shaw is also adapted to lower the instructions compared to non-HPE] 
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Suryanarayanan and Shaw because both are directed toward managing high power instructions. Furthermore, Shaw improves upon Suryanarayanan and Shaw by being able to pause the high power instructions in order for the other operation to operate normally during low power conditions. 	
The controller 904 can actively control power supply operations in device 900. In particular, various power supply functions can be started, stopped, reduced and/or increased in response to detected or anticipated power availability ” and Further see 0060.  But Both do not explicitly teach by controlling a voltage supply and a frequency of a clock signal provided to the processing circuitry

However Gendler [20200310509] teaches circuitry to manage power consumption by controlling a voltage supply and a frequency of a clock signal provided to the processing circuitry [0273: “Diamond 2820 may include determining whether the measured current level exceeds a threshold value. For example, referring to FIG. 27, the control logic 2712 may compare the measured current level to a threshold value stored in the parameter data 2714. ” and 0274:  “ the control logic 2712 may interact with the power control unit 2730 to reduce the operating frequency and/or a voltage provided to the processing engine 2620 by a first amount (e.g., a 5% reduction, a 2% reduction, and so forth). In some examples, the control logic 2712 may send a request for a specific reduced operating frequency to the power control unit 2730. In some embodiments, the soft throttling may be performed for a specified time period”- throttling can be done when the power is exceeded.]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Suryanarayanan  and Shaw with Gendler because both are directed toward controlling power consumption. Furthermore, Gendler improves upon the teaching of Suryanarayanan and Shaw and specifically with Shaw which teaches various power controlling function 

As to claim 2, 
Suryanarayanan teaches wherein the event stream comprises one or more instructions; and the one or more high power events comprise one or more high power instructions [0200: “reactive instruction tracking means for detecting one or more instruction high power events associated with execution of instructions by the first core. The reactive instruction tracking means, responsive to detection of the onset of an instruction high power event, is further for indicating to dispatch logic to throttle input of the instructions to the execution logic”].

As to claim 3,
Suryanarayanan teaches wherein the one or more high power events consume more power than an average power consumption of other events in the event stream [0128: “re-assigning a classification of one or more instructions to/from a high-power classification, or
by changing a weight associated with one or more instructions (reflecting a power consumption associated with those instructions). ”- weight of the power consumption of the instructions are higher therefore its named high power instruction, the high power  .

As to claim 4,
Suryanarayan teaches the one or more high power events comprise a subset of instruction types [0114: “a static detector may detect a `high risk` instruction class present in the pipeline, e.g., at least one of the instructions ("high power instruction" herein) may result in high power usage when executed. Such high power instructions may include, but are not limited to, e.g., floating point multiply instructions, single-instructionmultiple- data (SIMD) instructions, and other instructions. ”- different type of instructions are provided].

As to claim 5, 
Suryanarayanan teaches wherein the subset of instruction types comprises Vector Instructions [0114: “a static detector may detect a `high risk` instruction class present in the pipeline, e.g., at least one of the instructions ("high power instruction" herein) may result in high power usage when executed. Such high power instructions may include, but are not limited to, e.g., floating point multiply instructions, single-instructionmultiple- data (SIMD) instructions, and other instructions. ” and 0068: “these execution units include one or more integer units 835, a multiply unit 840, a floating point/vector unit 850, a branch unit 860, and a load/storeunit 870. In an embodiment, floating point/vector unit 850 may be configured to handle SIMD or vector data of 128 or 256 bits”- SIMD data are equivalent to vector data, also according to instant application ] .

As to claim 6,
Gendler teaches the power consumption circuitry is adapted to keep power consumption of the data processing apparatus below a power limit by controlling the extent to which execution by the processing circuitry of the high power events is restricted [0273-0274: “If it determined at diamond 2820 that the measured current level does not exceed the threshold value, the method 2800 may return to block 2810 (i.e., to continue measuring the current level). However, if it determined at diamond 2820 that the measured current level exceeds the threshold value, then the method 2800 may continue at block 2830…..Block 2830 may include performing soft throttling for the processing component. For example, referring to FIGS. 26-27, the control logic 2712 may interact with the power control unit 2730 to reduce the operating frequency and/or a voltage provided to the processing engine 2620 ” and 0275: “Diamond 2850 may include determining whether the measured current level exceeds the threshold value. If the measured current level does not exceed the threshold value, the method 2800 may return to block 2810. However, if it determined at diamond 2850 that the measured current level exceeds the threshold value, then the method 2800 may continue at block 2860. Block 2860 may include performing hard throttling for the processing component. ”- when exceeds the threshold and throttling is performed, power is kept below the threshold].

As to claim 7,
determining whether the measured current level exceeds a threshold value. For example, referring to FIG. 27, the control logic 2712 may compare the measured current level to a threshold value stored in the parameter data 2714. ” and 0274:  “ the control logic 2712 may interact with the power control unit 2730 to reduce the operating frequency and/or a voltage provided to the processing engine 2620 by a first amount (e.g., a 5% reduction, a 2% reduction, and so forth). In some examples, the control logic 2712 may send a request for a specific reduced operating frequency to the power control unit 2730. In some embodiments, the soft throttling may be performed for a specified time period”]

As to claim 8, 
Suryanarayanan teaches wherein the tracking circuitry is adapted to count the one or more high power events [0125: “The reactive instruction tracking logic 1610 can indicate each high power event to the watchdog tracking logic 1618, which can maintain a count of high power events and can do a comparison to a high power event threshold to determine if a critical frequency of high power events has been reached.”].

As to claim 9, 
Suryanarayanan teaches wherein the tracking circuitry is adapted to count, for each of a plurality of micro-intervals, a number of the one or more high power events processed first time window, to a second count and type of instructions executed in a second time window. Such dynamic changes may be associated with a high power event in the execution logic 1606. The reactive instruction tracking logic 1610 may signal to the OOO 1604 to throttle throughput of instructions based upon one or more such comparisons, e.g., comparisons of successive time windows over a span of time.”- first time window and second time window is equivalent to plurality of micro-intervals] 

As to claim 10, 
Gendler teaches the power management circuitry defines a plurality of power configurations; each of the power configurations defines a value for each of the voltage supply, the frequency of the clock signal, and the extent to which execution by the processing circuitry of the high power events is restricted; and the processing circuitry is adapted to operate in a current power configuration in the plurality of power configurations [0034: “a processor may include power limit logic to perform multi-stage throttling including at least a soft throttling stage and a hard throttling stage. The soft throttling may reduce the operating frequency and/or supply voltage by a relatively smaller amount (e.g., 2%, 5%, 7%), while the hard throttling may reduce the operating frequency and/or supply voltage
By a relatively larger amount (e.g., 20%, 30%). In some embodiments, the soft throttling may be initiated in response to detection of a power spike. As used herein, “power spike" refers to the level of electrical current or power exceeding a threshold. If the soft
Throttling resolves the power spike, the processor may be returned to a normal operation. However, if the power spike was not resolved after completing the soft throttling, the hard throttling may be initiated to further address the power spike ” and 
0046: “a processor can include multiple so-called bin frequencies above the P1 guaranteed maximum frequency, exceeding to a maximum peak frequency of the particular processor, as fused or otherwise written into the processor during manufacture. In addition, according to one OSPM mechanism, a processor can operate at various power states or levels. With regard to power states, an OSPM
mechanism may specify different power consumption states, generally referred to as C-states, C0, C1 to Cn states. When a core is active, it runs at a C0 state, and when the core is idle it may be placed in a core low power state, also called a core non-zero C-state (e.g., C1-C6 states), with each C-state being at a lower power consumption
level (such that C6 is a deeper low power state than C1, and so forth). ”- plurality of states and configurations are provided for the processor and 0063: “the power control unit 2630 may be a hardware unit of the processor 2610 to control the power states of
the processing engines 2620. For example, the power control unit 2630 may control operating frequencies, voltage levels, and so forth. The configuration storage 2640 may include data used by the power control unit 2630 to control power states”- voltage and 

As to claim 11, 
Gendler teaches across the plurality of power configurations, as at least one of the voltage supply and the frequency of the clock signal decreases, the extent to which execution by the processing circuitry of the high power events is restricted decreases [ “the power limit logic 2625 may perform multistage throttling including at least a soft throttling stage and a hard throttling stage. The soft throttling may reduce the operating frequency and/or supply voltage by a relatively smaller amount, and the hard throttling may reduce the operating frequency and/or supply voltage by a relatively larger amount. In some examples, the reduction percentage of the hard throttling may be at least an integer multiple of the reduction percentage of the soft throttling, where the integer is two or greater (e.g., 5.times. 4.times., and so forth)” ] 


As to claim 15, 
Suryanarayan teaches the power management circuitry causes the high power events to be restricted by throttling the rate at which the high power events are processed by the processing circuitry.[ 0126: “In some embodiments the reactive memory instruction tracking logic 1616 may send an indication to the watchdog tracking logic 1618 of each memory instruction high power event and the watchdog tracking logic 1618 can maintains a history of power events received from the reactive .mu.op tracking logic 1716 and the reactive memory .mu.op tracking logic 1760. State control logic 1766 receives input from the watchdog tracking logic 1764 and from the .mu.op allocation tracking logic 1714, and the state control logic 1766 may determine, based on activity level (e.g., .mu.op execution rate and high power instructions), ” and 0188: “when executed by a machine, cause the machine to detect an onset of a memory instruction high power event associated with execution of at least one memory instruction of a plurality of memory instructions in a memory instruction execution queue, and to throttle a rate of execution of the memory instructions responsive to detection of the onset of the memory instruction high power event. ”].]

As to claim 16, 
Suryanarayan the tracking circuitry is adapted to count, for each of a plurality of micro-intervals, a number of the one or more high power events processed by the processing circuitry; and the extent to which the high power events are processed by the processing circuitry is a number of high power events executed by the processing circuitry for each of the micro-intervals [0160: “In parallel with monitoring for high power instructions, at block 1908 power usage is monitored for each N-cycle window of time. Proceeding to decision diamond 1910, if an instruction high power event is detected an indication of the instruction high power event is sent to watchdog tracking logic (block dispatch of instructions is throttled ” and 0187: “the reactive memory instruction tracking logic is further to input to watchdog tracking logic a memory instruction high power event indication for each memory instruction high power event detected, and the watchdog tracking logic is to store a count of memory instruction high power events detected by the reactive memory instruction tracking logic during a second time period and to determine whether to issue the indication of at least one high power event to the state control logic based at least in part on the count of memory instruction high power events. ” and 0188: “when executed by a machine, cause the Machine to detect an onset of a memory instruction high power event associated with execution of at least one memory instruction of a plurality of memory instructions in a memory instruction execution queue, and to throttle a rate of execution of the memory instructions responsive to detection of the onset of the memory instruction high power event. ”]

As to claim 17, 
Combination of Suryanaran, Shaw, and Gendler teach this claim according to the reasoning set forth in claim 1 supra.
As to claim 18, 
Combination of Suryanaran, Shaw and Gendler teach this claim according to the reasoning set forth in claim 1 supra.

Response to Arguments
Applicant’s arguments, see page 7-10, filed 05/04/2021, with respect to the rejection(s) of claim(s) 1, 17 and 18 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shaw et al [20170192476]
As previous office action and applicant pointed out, the 112 (f) is directed to claim 18 and is maintained.
Applicant argues as whole   two features as listed in number (a) and (b). 
(a) "power management circuitry to manage power consumption by controlling a voltage supply and a frequency of a clock signal provided to the processing circuitry," and 
(b) "the power management circuitry controls an extent to which execution by the processing circuitry of the high power events, as compared to non-high power events, is restricted."
The new reference is used to address the argument (b) and incase of (a) Gendler teaches reducing voltage and frequency when the certain condition applies i.e. exceeds the current consumption which combined with the teaching of Shaw controlling of power supply function in response to power availability disclosed in 0097 to manage the operation within the reach of availability.



Allowable Subject Matter
Claim 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187